DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonberger et al. (6,167,788 “Schonberger”).

    PNG
    media_image1.png
    295
    222
    media_image1.png
    Greyscale
 Schonberger discloses all of the limitations of claims 1 and its associated method claim 15, i.e., a driving tool 1 comprising a) a housing Fig. 1; b) a shaft defined by tool 3 operably connected to the housing and engageable with a fastener; and c) an electronics unit 5 within the housing, the electronics unit including a self-checking force measuring mechanism including a force measuring sensor 9 operably connected to the shaft and operable to determine the force applied by the driving tool and provide a calibration check 16 for the force measuring mechanism.
Regarding claim 2, Schonberger meets the limitations, i.e., sensors 03:23.
	Regarding claims 11 and 12, Schonberger meets the limitations, i.e., display 8 and LED 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schonberger.
Schonberger meets all of the limitations of claim 3, as described above, except for disclosing three sensors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to art, before the effective date of the invention, to provide three sensors for a more accurate measurement, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schonberger in view of Becker et al. (4,643,030 “Becker”).
Schonberger meets all of the limitations of claims 4 and 10, as described above, except for disclosing two strain gauges or torsion strain gauges.

    PNG
    media_image2.png
    159
    227
    media_image2.png
    Greyscale
Becker teaches a torque measuring apparatus having two stain type sensors 13, 13A. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Schonberger with the stain gauge sensors as taught by Becker for an improved mounting arrangement. 

Claims 5, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schonberger in view of Gauthier et al. (9,358,672 “Gauthier”).
Schonberger meets all of the limitations of claims 5 and 9, as described above, except for disclosing the type of the sensors.

    PNG
    media_image3.png
    220
    372
    media_image3.png
    Greyscale
Gauthier teaches a torque wrench having stain Hall sensors 09:15 It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Schonberger with the stain gauge or Hall sensors as taught by Gauthier to improve the operation. 
Schonberger meets all of the limitations of claim 16, as described above, except for explicitly disclosing comparing the output value of the sensor with a reference value stored on a medium.
Gauthier teaches an electronic torque wrench wherein the current torque is compared to a preset torque stored on a medium 800. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Schonberger with the memory medium as taught by Gauthier for comparing the test measurement value with a preset one. 
Regarding claim 17, comparing the values from each sensor for checking and improving the device, would have been obvious to one of ordinary skill in the art requiring routine experimentations with predictable results.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schonberger in view of Schultz et al. (9,358,672 “Schultz”).
Schonberger meets all of the limitations of indicated claims(s), as described above, except for disclosing the type of the sensors.

    PNG
    media_image4.png
    246
    172
    media_image4.png
    Greyscale
Schultz teaches a portable torque measuring device which may include magnetic sensors, ultrasonic sensor 11:10-15 or magnetic reed sensor 15:03. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Schonberger with the type of sensors as taught by Schultz to improve the operation. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schonberger in view of Wener et al. (8,438,957 “Wener”).
Schonberger meets all of the limitations of claim 13, as described above, except for an activation mechanism connected to the electronics unit.

    PNG
    media_image5.png
    277
    368
    media_image5.png
    Greyscale
 Werner teaches a beam torque wrench having an arm 20 rotatably mounted on a beam 12. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Schonberger with the beam and arm measuring means as taught by Werner for activating the device with a high degree of accuracy. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schonberger in view of Oakley (8,887,598).
Schonberger meets all of the limitations of claims 13 and 14, as described above, except for an activation mechanism comprising an accelerometer.
Oakley teaches a hand tool having activation mechanism with an accelerometer 09:44-45. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Schonberger with the accelerometer as taught by Oakley for activating the device with a proper flick. 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,987,785. 
Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims recite for a driving toot comprising: a) a housing; b) a shaft operably connected to the housing and engageable with a fastener; c) an electronics unit within the housing, the electronics unit including a self-checking three measuring mechanism including a force measuring sensor operably connected to the shaft and operable to determine the force applied by the driving tool and provide a calibration check for the force measuring mechanism; d) an activation mechanism operably connected to the electronics unit comprising: i) an arm rotatably mounted to the shaft; ii) a magnet disposed within the arm and spaced form the shaft; and iii) a switch disposed in the housing and selectively alignable with the magnet, wherein the arm comprises: i) a collar disposed opposite the magnet and disposed around the shaft; and ii) a stop disposed on an interior surface of the collar and engageable with a tab disposed on the shaft.. It is clear that all of the elements of the instant application claim, e.g., claim 1 is to be found in the reference claims. The instant application claim 1 is anticipated by the reference claims. The difference between the instant application claim and the reference claim is that the reference claim 1 recites an additional elements, e.g., activation mechanism, a switch... Thus the invention of the reference claim 1 is in effect a “species” of the generic invention recited in the instant application claim 1. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
November 5, 2022						Primary Examiner, Art Unit 3723